Citation Nr: 1101190	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  09-18 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to February 
1988.
      
The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied the benefit sought on appeal.  

The Board notes that as the claim on appeal involves seeking 
service connection for a psychiatric disorder, the case of 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) has been considered.  
In Clemons, the Court of Appeals for Veterans Claims held that 
the scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record.  Here however, the Veteran has 
specifically indicated that he is seeking service connection for 
schizophrenia.   He has not alleged, and the newly received 
medical does not indicate, that he is suffering from any other 
psychiatric disorder for which service connection should be 
considered.  He has not provided any description of his symptoms 
that could be used as evidence of another psychiatric disorder.  
For these reasons, the Board finds the Clemons decision 
inapplicable to this matter.  In the future, the Veteran, at his 
choosing, may pursue a claim for service connection for any other 
psychiatric disorder that may fall within the purview of Clemons 
and may not require the evidentiary burdens of presenting new and 
material evidence.   


FINDINGS OF FACT

1.  An unappealed Board decision of November 2006 denied 
reopening the Veteran's claim for service connection for 
schizophrenia.
	
2.  The evidence received subsequent to the November 2006 Board 
decision does not relate to an unestablished fact necessary to 
substantiate the claim or raise a reasonable possibility of 
substantiating the claim.




CONCLUSIONS OF LAW

1. The Board's November 2006 decision that denied reopening 
service connection for schizophrenia is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2009); 38 C.F.R. § 20.1103 (2010).
	
2. New and material evidence has not been received to reopen the 
Veteran's claim for service connection for schizophrenia.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical evidence, 
or in certain circumstances, lay testimony, of in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability and 
the in-service disease or injury.  In other words, entitlement to 
service connection for a particular disability requires evidence 
of the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  

In a November 2006 Board decision, the Board denied reopening the 
Veteran's claim for service connection for schizophrenia, and he 
was advised of his appellate rights.  The Veteran did not appeal 
this decision and it became final.  In January 2007 the Veteran 
filed a claim to reopen the claim.  For claims such as this 
received on or after August 29, 2001, a claim shall be reopened 
and reviewed if "new and material" evidence is presented or 
secured with respect to a claim that is final.  Evidence is 
considered "new" if it was not of record at the time of the last 
final disallowance of the claim.  "Material" evidence is evidence 
which relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the last 
prior final denial and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a) (2010).  In determining whether evidence is new and 
material, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
	
In this case, a small amount of VA treatment records ranging in 
date from July 2001 to April 2007 have been received.  This 
evidence is new because it was not previously of record.

However, the evidence does not relate to an unestablished fact 
necessary to substantiate the claim or raise a reasonable 
possibility of substantiating the claim.  The Board declined to 
reopen the Veteran's claim in November 2006 because there 
remained no evidence to support the in-service incurrence of the 
Veteran's schizophrenia or its relationship to his active 
service.  The VA treatment notes recently received contain some 
documentation of his current psychiatric symptoms, but they do 
not address the in-service incurrence of the disorder or provide 
a nexus opinion of any sort.  The origin or etiology of his 
psychiatric troubles is not addressed in any way in the records.  
The Veteran himself contends that his condition arose in service 
and is related to service.  However, this allegation is 
cumulative and redundant of other evidence previously received, 
including his hearing testimony, written lay statements, and 
statements made to medical providers.   

In short, the evidence received since the November 2006 Board 
decision does not raise a reasonable possibility of 
substantiating the claim.  None of the new evidence received 
supports either the in-service incurrence of schizophrenia, or 
its relationship to the Veteran's active duty and as such, does 
not relate to an unestablished fact necessary to substantiate the 
claim.  For all of these reasons, the Veteran's request to reopen 
his claim is denied.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  
Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board finds that the content requirements of a duty to assist 
notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  A letter from the RO dated in July 2007 
provided the Veteran with an explanation of the type of evidence 
necessary to substantiate his claim, as well as an explanation of 
what evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The letter also provided 
the appellant with information concerning the evaluation and 
effective date that could be assigned should service connection 
be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  VA has no outstanding duty to inform the Veteran that 
any additional information or evidence is needed.

The Board additionally calls attention to Kent v. Nicholson, 20 
Vet. App. 1 (2006), which addresses notice requirements specific 
to new and material claims.  Essentially, under Kent, the Veteran 
must be apprised as to the requirements both of the underlying 
service connection claim, as well as the definitions of new and 
material evidence.  Kent further requires that the notice inform 
the Veteran as to the basis for the prior final denial and as to 
what evidence would be necessary to substantiate the claim.  
Here, the July 2007 letter from the RO sets forth the elements of 
a service connection claim and includes the complete standard for 
new and material evidence for a claim filed on or after August 
29, 2001, which applies to the Veteran's case.  This letter also 
provides notice of what evidence would be necessary to reopen the 
Veteran's claim based on the previous denial.  For all of these 
reasons, the Board concludes that the appeal may be adjudicated 
without a remand for further notification.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  His post service 
treatment records have been obtained.  He was afforded the 
opportunity for a personal hearing.  The Board does not have 
notice of any additional relevant evidence which is available but 
has not been obtained.  A VA medical opinion is unnecessary in 
this case.  For the foregoing reasons, the Board concludes that 
all reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claim.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required. 


ORDER

New and material evidence has not been received to reopen the 
claim for service connection for schizophrenia, and the appeal is 
denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


